         Case 1:19-cr-00789-PGG Document 292
                                         291 Filed 09/21/20
                                                   09/20/20 Page 1 of 1




      LAW OFFICE OF KENNETH J. MONTGOMERY
                        P.L.L.C.
                198 ROGERS AVENUE
            BROOKLYN, NEW YORK 11225
          PH (718) 403-9261 FAX (347) 402-7103
              ken@kjmontgomerylaw.com

S​EPTEMBER​ 19, 2020

BY ECF
The Honorable Paul G. Gardephe(PGG)
United States District Court
Southern District of New York
40 Foley Square
                                                                          September 21, 2020
New York, New York 10007

               Re: United States v. Jelani Wray​, ​19 Cr. 789​ (PGG)

Dear Judge Gardephe:

                This letter is a travel request on behalf of Mr. Wray. Mr. Wray has secured a
recording contract for an artist he has developed with Epic records. As a result he has been asked
to be in Los Angeles at Epic recording sessions for that artist from September 24th-October 18th.
Both pretrial services and the government have no objections to the travel request. The
Government does not object to the travel request as long as Mr. Wray abides by all Covid related
rules and restrictions including quarantine.

              Mr. Wray will continue to abide by all the other conditions of his release.Thank
you for the Court’s time and consideration.

                                                            Respectfully,
                                                            Kenneth J. Montgomery
                                                            s/
                                                            Kenneth J. Montgomery
